 1   DAYLE ELIESON
     United States Attorney
 2   District of Nevada
     TROY K. FLAKE
 3   Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
 4   Las Vegas, Nevada 89101
     702-388-6336
 5   Troy.Flake@usdoj.gov
     Attorneys for the United States
 6

 7                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 8
     MICHELLE WILSON, et al.,
 9                                                      Case No. 2:17-cv-02863-APG-VCF
                     Plaintiffs,
10
             v.                                           UNOPPOSED MOTION TO
11                                                        CONTINUE SETTLEMENT
     THE UNITED STATES OF AMERICA,                      CONFERENCE DUE TO LAPSE OF
12                                                           APPROPRIATIONS
                     Defendant.
13

14          The United States respectfully requests that the Court continue the settlement

15   conference scheduled in this matter on January 11, 2019, due to the lapse in appropriations

16   (partial government shutdown) and respectfully requests that it be re-scheduled after the

17   partial government shutdown is resolved. Plaintiffs do not oppose this request. The reasons

18   for this request are as follows:

19          1.      At midnight on December 21, 2018, the continuing resolution that had been

20   funding the Department of Justice expired and appropriations to the Department lapsed.

21   The Department does not know when funding will be restored by Congress.

22          2.      Absent an appropriation or continuing resolution, Executive Branch

23   employees are prohibited from working, even on a voluntary basis, except in very limited

24   circumstances, including “emergencies involving the safety of human life or the protection

25   of property.” 31 U.S.C. § 1342. The instant lawsuit does not appear to meet such criteria

26   because it is a tort claim arising out of alleged medical malpractice. The lapse in

27   appropriations also prevents the United States Attorney’s Office from consulting with

28   agency and Department officials who have authority settle in this case.


                                                    1
 1          3.     On September 25, 2018, the Court stayed this case so the parties could
 2   participate in a settlement conference. ECF No. 15.
 3          4.     This Court scheduled a settlement conference on January 11, 2019. ECF
 4   No. 23. However, due to the partial government shutdown, Department employees cannot
 5   meaningfully participate in the settlement conference.
 6          5.     Accordingly, the United States respectfully requests that the Court continue
 7   the settlement conference until after the partial government shutdown concludes.
 8          6.     Defendant will notify Plaintiff and the Court as soon as Congress has
 9   appropriated funds for the Department or enacted another continuing resolution and
10   undersigned counsel can resume usual civil litigation duties.
11          Therefore, although we greatly regret any disruption caused to the Court and the
12   other litigants, Defendant hereby moves to continue the settlement conference until
13   Department employees are permitted to resume their usual civil litigation functions.
14          Respectfully submitted this 4th day of January 2019.
15                                              DAYLE ELIESON
                                                United States Attorney
16
                                                /s/ Troy K. Flake
17                                              TROY K. FLAKE
                                                Assistant United States Attorney
18

19

20

21

22                                              IT IS SO ORDERED:
        IT IS HEREBY ORDERED
23      that the settlement
        conference scheduled for
24                                              UNITED STATES MAGISTRATE JUDGE
        January 11, 2019, is
25      VACATED and will be
        rescheduled at a later date.                          1-4-2019
                                                DATED:
26

27

28


                                                   2
 1                                       Certificate of Service
 2          I hereby certify that on January 4, 2019, I electronically filed and served the

 3   foregoing UNOPPOSED MOTION TO CONTINUE SETTLEMENT CONFERENCE

 4   with the Clerk of the Court for the United States District Court for the District of Nevada

 5   using the CM/ECF system.
                                                 /s/ Troy K. Flake
 6                                               TROY K. FLAKE
                                                 Assistant United States Attorney
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    3
